EXHIBIT 10.1




Gary Harmon - Consulting Agreement




Based on your desire to retire at the end of the third quarter 2009, outlined
below are the terms of our mutually agreed upon consulting agreement.




(1)

The term of this agreement shall be for 24 months beginning October 1, 2009 and
ending September 30, 2011.




(2)

The Dixie Group, Inc. shall pay you $10,000 per month for your consulting
services.  In the event of death, months remaining on the term of this agreement
shall be paid in one lump sum.  In the event of your disability or a change of
control, the remainder of this agreement shall be paid monthly.




(3)

Dixie will pay the company portion of health and dental insurance through the
consulting period.




(4)

For all consulting days worked over 55 per 12 month period, Dixie will pay you
$1,000 per day.




(5)

Stock options must be exercised within one year of your retirement date.




(6)

Business expenses related to this consulting agreement will be reimbursed by
Dixie.




(7)

You may keep your personal computer.




(8)

This consulting agreement includes a two year non-compete (see attachment).







Agreed to this date July 27, 2009     

By:  /s/ Gary A. Harmon                 




By:  /s/ Daniel K. Frierson              







--------------------------------------------------------------------------------

NON COMPETE AGREEMENT




1)

Confidentiality.




a)

Receipt of Confidential Information. Consultant acknowledges that he will be
exposed to certain confidential or proprietary information about The Dixie
Group, including the suppliers, vendors, customers, potential customers and
competition of Dixie, and information about Dixie’s operations. Additionally, in
the course and scope of the Consultant’s term, he will be gaining significant
experience and expertise related to Dixie’s Products, such experience and
expertise being of potentially great value to competitors of Dixie. All
advertising, sales, manufacturers’ and other materials, articles or information
relating to Dixie or Dixie’s operations, drawings, records, data bases, computer
programs, data processing reports, customer sales analyses, invoices, price
lists or information, samples, supplier and vendor identities and terms, the
identities and terms of prior contacted prospects, and any other materials or
data of any kind furnished to Consultant by Dixie or developed by Consultant on
behalf of Dixie or at Dixie’s direction or for Dixie’s use or otherwise in
connection with Consultant’s performance of services for Dixie, are and shall
remain the sole and exclusive confidential property of The Dixie Group, Inc.




b)

Non-Disclosure. Consultant shall not use for his personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or entity other than Dixie, (i) any material or
information referred to in section 1(a) above, (ii) any material or information
regarding the business methods, business policies, procedures. Techniques,
research or development projects or results, trade secrets or other knowledge or
processes of or developed by Dixie, (iii) any names or addresses of customers,
suppliers, vendors, prior contacted prospects, or clients or any data on or
relating to past, present or prospective customers or clients, or (iv) any other
confidential information relating to or dealing with the business operations, or
activities of Dixie, made known to Consultant or learned or acquired by
Consultant during Consultant’s term by Dixie. Upon request of Dixie, Consultant
shall immediately deliver to Dixie all documents containing such material or
information, and Consultant shall not retain any copies, summaries, analyses,
extracts or other reproductions thereof in whole or in part. The term
“documents” as used in this Agreement means all writings, drawings, graphs,
charts, photographs, video tapes, disks, computer memory and data in any form
recorded or stored from which information can be obtained, and all reproductions
thereof.




2)

Restrictions on Employment, Non-Inducement, Non-Competition, Trade Secrets, Etc.




a)

Covenants. Due to the extremely sensitive nature of the confidential information
and knowledge described in Section 1(a) above, and as a material inducement to
Dixie entering into this Agreement with Consultant, Consultant covenants and
agrees that during the two (2) year period of this agreement:




i)

Consultant shall neither accept employment as an employee, agent, advisor, or
independent contractor, nor shall he directly or indirectly render any services
to





--------------------------------------------------------------------------------

any competitor of Dixie in the floor covering business, such competitors to
specifically include, but not limited to: Shaw Industries, Inc., Mohawk
Industries, Inc., Beaulieu of America Group, Interface, Inc., Collins & Aikman
Corp., and their affiliated companies.




ii)

Consultant shall not directly or indirectly induce or attempt to influence any
employee or representative of Dixie to terminate his employment or relationship
with Dixie.




3)

Remedies. Consultant acknowledges that the restrictions contained in Section 1
and 2 above, in view of the nature of the business in which Dixie is engaged,
are reasonable and necessary in order to protect the legitimate interest of
Dixie, and that any violations thereof would result in immediate and irreparable
injuries to Dixie. Consultant acknowledges that the covenants herein and the
restrictions applicable to him are special, unique and extraordinary, and are of
peculiar value, the loss or breach of which cannot be fully compensated by
damages in an action at law. Consultant therefore acknowledges that, in the
event of his violation of any of these restrictions or covenants, Dixie shall be
entitled to obtain preliminary and permanent injunctive relief, as well as
damages, and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which Dixie may be entitled.




4)

Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, heirs, and legal
representatives.




5)

Assignment. Neither this Agreement nor any of the rights hereunder shall be
assignable by the Consultant.




6)

Law Governing. This Agreement shall be governed by the laws of the State of
Georgia and shall be construed in accordance therewith.




7)

Severability. If any provision of this Agreement or the application of such
provision to any person or circumstance shall be held invalid, the remaining
provisions of this Agreement, and the application of such provisions to persons
or circumstances other than those to which it is held invalid, shall not be
affected.




8)

Notice. Any notice required by this Agreement or desired to be given shall be in
writing and shall be deemed given, either by personal delivery with written
receipt of the party to whom it is addressed, or upon its deposit in the United
States Mail, Registered Mail, Return Receipt Requested, postage prepaid and
addressed with the last known address of the party to whom notice is sought to
be given.




9)

Waiver. The failure of either party hereto to exercise any right or privilege
hereunder or to insist upon strict compliance with a new term, condition or
covenant herein contained, shall not constitute a waiver of such parties right
to exercise the same or to demand strict compliance with any such term,
condition, or covenant herein contained.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Dixie has caused this Agreement to be executed by its duly
constituted officers and Dixie has hereunto set its hand and affixed its seal
the day and year first above written.




Accepted and Agreed:

The Dixie Group, Inc.













By:  /s/ Gary A. Harmon                           

By:  /s/ Daniel K. Frierson                   







Date: July 27, 2009                                     

Date: July 27, 2009                               









